
	
		II
		110th CONGRESS
		1st Session
		S. 1467
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish an Early Federal Pell Grant Commitment
		  Demonstration Program.
	
	
		1.Early
			 Federal Pell Grant commitment demonstration programSubpart 1 of part A of title IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) is amended by adding at
			 the end the following:
			
				401B.Early Federal
				Pell Grant commitment demonstration program
					(a)Demonstration
				program authority
						(1)In
				generalThe Secretary is authorized to carry out an Early Federal
				Pell Grant Commitment Demonstration Program under which—
							(A)the Secretary
				awards grants to 4 State educational agencies, in accordance with paragraph
				(2), to pay the administrative expenses incurred in participating in the
				demonstration program under this section; and
							(B)the Secretary
				awards Federal Pell Grants to participating students in accordance with this
				section.
							(2)Grants
							(A)In
				generalFrom amounts appropriated under subsection (g) for a
				fiscal year, the Secretary is authorized to award grants to 4 State educational
				agencies to enable the State educational agencies to pay the administrative
				expenses incurred in participating in a demonstration program under which
				students in 8th grade who are eligible for a free or reduced price meal receive
				a commitment to receive a Federal Pell Grant early in their academic
				careers.
							(B)Equal
				amountsThe Secretary shall award grants under this section in
				equal amounts to each of the 4 participating State educational agencies.
							(b)Demonstration
				project requirementsEach of the 4 demonstration projects
				assisted under this section shall meet the following requirements:
						(1)Participants
							(A)In
				generalThe State educational agency shall make participation in
				the demonstration project available to 2 cohorts of students, which shall
				consist of—
								(i)1
				cohort of 8th grade students who begin the participation in academic year
				2007–2008; and
								(ii)1 cohort of 8th
				grade students who begin the participation in academic year 2008–2009.
								(B)Students in
				each cohortEach cohort of students shall consist of not more
				than 10,000 8th grade students who qualify for a free or reduced price meal
				under the Richard B. Russell National School Lunch Act or the Child Nutrition
				Act of 1966.
							(2)Student
				dataThe State educational agency shall ensure that student data
				from local educational agencies serving students who participate in the
				demonstration project, as well as student data from local educational agencies
				serving a comparable group of students who do not participate in the
				demonstration project, are available for evaluation of the demonstration
				project.
						(3)Federal Pell
				Grant commitmentEach student who participates in the
				demonstration project receives a commitment from the Secretary to receive a
				Federal Pell Grant during the first academic year that student is in attendance
				at an institution of higher education as an undergraduate, if the student
				applies for Federal financial aid (via the FAFSA) during the student's senior
				year of secondary school and during succeeding years.
						(4)Applicability
				of Federal Pell Grant requirementsThe requirements of section
				401 shall apply to Federal Pell Grants awarded pursuant to this section, except
				that the amount of each participating student's Federal Pell Grant only shall
				be calculated by deeming such student to have an expected family contribution
				equal to zero.
						(5)Application
				processThe Secretary shall establish an application process to
				select State educational agencies to participate in the demonstration program
				and State educational agencies shall establish an application process to select
				local educational agencies within the State to participate in the demonstration
				project.
						(6)Local
				educational agency participationSubject to the 10,000 statewide
				student limitation described in paragraph (1), a local educational agency
				serving students, not less than 50 percent of whom are eligible for a free or
				reduced price meal under the Richard B. Russell National School Lunch Act or
				the Child Nutritional Act of 1966, shall be eligible to participate in the
				demonstration project.
						(c)State
				educational agency applications
						(1)In
				generalEach State educational agency desiring to participate in
				the demonstration program under this section shall submit an application to the
				Secretary at such time and in such manner as the Secretary may require.
						(2)ContentsEach
				application shall include—
							(A)a description of
				the proposed targeted information campaign for the demonstration project and a
				copy of the plan described in subsection (f)(2);
							(B)a description of
				the student population that will receive an early commitment to receive a
				Federal Pell Grant under this section;
							(C)an assurance that
				the State educational agency will fully cooperate with the ongoing evaluation
				of the demonstration project; and
							(D)such other
				information as the Secretary may require.
							(d)Selection
				considerations
						(1)Selection of
				State educational agenciesIn selecting State educational
				agencies to participate in the demonstration program, the Secretary shall
				consider—
							(A)the number and
				quality of State educational agency applications received;
							(B)the Department's
				capacity to oversee and monitor each State educational agency's participation
				in the demonstration program;
							(C)a State
				educational agency's—
								(i)financial
				responsibility;
								(ii)administrative
				capability;
								(iii)commitment to
				focusing State resources, in addition to any resources provided under part A of
				title I of the Elementary and Secondary Education Act of 1965, on students who
				receive assistance under such part A;
								(iv)the ability and
				plans of a State educational agency to run an effective and thorough targeted
				information campaign for students served by local educational agencies eligible
				to participate in the demonstration project; and
								(v)ensuring the
				participation in the demonstration program of a diverse group of students with
				respect to ethnicity and gender.
								(2)Local
				educational agencyIn selecting local educational agencies to
				participate in a demonstration project under this section, the State
				educational agency shall consider—
							(A)the number and
				quality of local educational agency applications received;
							(B)the State
				educational agency's capacity to oversee and monitor each local educational
				agency's participation in the demonstration project;
							(C)a local
				educational agency's—
								(i)financial
				responsibility;
								(ii)administrative
				capability;
								(iii)commitment to
				focusing local resources, in addition to any resources provided under part A of
				title I of the Elementary and Secondary Education Act of 1965, on students who
				receive assistance under such part A;
								(iv)the ability and
				plans of a local educational agency to run an effective and thorough targeted
				information campaign for students served by the local educational agency;
				and
								(v)ensuring the
				participation in the demonstration project of a diverse group of students with
				respect to ethnicity and gender.
								(e)Evaluation
						(1)In
				generalFrom amounts appropriated under section (g) for a fiscal
				year, the Secretary shall reserve not more than $1,000,000 to award a grant or
				contract to an organization outside the Department for an independent
				evaluation of the impact of the demonstration program assisted under this
				section.
						(2)Competitive
				basisThe grant or contract shall be awarded on a competitive
				basis.
						(3)Matters
				evaluatedThe evaluation described in this subsection
				shall—
							(A)determine the
				number of individuals who were encouraged by the demonstration program to
				pursue higher education;
							(B)identify the
				barriers to the effectiveness of the demonstration program;
							(C)assess the
				cost-effectiveness of the demonstration program in improving access to higher
				education;
							(D)identify the
				reasons why participants in the demonstration program either received or did
				not receive a Federal Pell Grant;
							(E)identify
				intermediate outcomes (relative to postsecondary education attendance), such as
				whether participants—
								(i)were more likely
				to take a college-prep curriculum while in secondary school;
								(ii)submitted any
				college applications; and
								(iii)took the PSAT,
				SAT, or ACT;
								(F)identify the
				number of individuals participating in the demonstration program who pursued an
				associate's degree or a bachelor's degree, as well as other forms of
				postsecondary education;
							(G)compare the
				findings of the demonstration program with respect to participants to
				comparison groups (of similar size and demographics) that did not participate
				in the demonstration program; and
							(H)identify the
				impact on the parents of students eligible to participate in the demonstration
				program.
							(4)DisseminationThe
				findings of the evaluation shall be widely disseminated to the public by the
				organization conducting the evaluation as well as by the Secretary.
						(f)Targeted
				information campaign
						(1)In
				generalEach State educational agency receiving a grant under
				this section shall, in cooperation with the participating local educational
				agencies within the State and the Secretary, develop a targeted information
				campaign for the demonstration program assisted under this section.
						(2)PlanEach
				State educational agency receiving a grant under this section shall include in
				the application submitted under subsection (c) a written plan for their
				proposed targeted information campaign. The plan shall include the
				following:
							(A)OutreachOutreach
				to students and their families, at a minimum, at the beginning and end of each
				academic year of the demonstration project.
							(B)DistributionHow
				the State educational agency plans to provide the outreach described in
				subparagraph (A) and to provide the information described in subparagraph
				(C).
							(C)InformationThe
				annual provision by the State educational agency to all students and families
				participating in the demonstration program of information regarding—
								(i)the estimated
				statewide average higher education institution cost data for each academic
				year, which cost data shall be disaggregated by—
									(I)type of
				institution, including—
										(aa)2-year public
				colleges;
										(bb)4-year public
				colleges; and
										(cc)4-year private
				colleges;
										(II)by component,
				including—
										(aa)tuition and
				fees; and
										(bb)room and
				board;
										(ii)Federal Pell
				Grants, including—
									(I)the maximum
				Federal Pell Grant for each academic year;
									(II)when and how to
				apply for a Federal Pell Grant; and
									(III)what the
				application process for a Federal Pell Grant requires;
									(iii)State-specific
				college savings programs;
								(iv)State-based
				merit aid;
								(v)State-based
				financial aid; and
								(vi)Federal
				financial aid available to students, including eligibility criteria for the
				Federal financial aid and an explanation of the Federal financial aid
				programs.
								(3)CohortsThe
				information described in paragraph (2)(C) shall be provided to 2 cohorts of
				students annually for the duration of the students' participation in the
				demonstration program. The 2 cohorts shall consist of—
							(A)1 cohort of 8th
				grade students who begin the participation in academic year 2007–2008;
				and
							(B)1 cohort of 8th
				grade students who begin the participation in academic year 2008–2009.
							(4)ReservationEach
				State educational agency receiving a grant under this section shall reserve
				$200,000 of the grant funds received each fiscal year for each of the 2 cohorts
				of students (for a total reservation of $400,000 each fiscal year) served by
				the State to carry out their targeted information campaign described in this
				subsection.
						(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$1,300,000 for
				fiscal year 2008, of which—
							(A)$500,000 shall be
				available to carry out subsection (e); and
							(B)$800,000 shall be
				available to carry out subsection (f)(2)(C);
							(2)$1,600,000 for
				fiscal year 2009, of which $1,600,000 shall be available to carry out
				subsection (f)(2)(C);
						(3)$1,600,000 for
				fiscal year 2010, of which $1,600,000 shall be available to carry out
				subsection (f)(2)(C);
						(4)$2,100,000 for
				fiscal year 2011, of which—
							(A)$500,000 shall be
				available to carry out subsection (e); and
							(B)$1,600,000 shall
				be available to carry out subsection (f)(2)(C);
							(5)$1,600,000 for
				fiscal year 2012, of which $1,600,000 shall be available to carry out
				subsection (f)(2)(C);
						(6)$14,600,000 for
				fiscal year 2013, of which—
							(A)$800,000 shall be
				available to carry out subsection (f)(2)(C); and
							(B)$13,800,000 shall
				be available for Federal Pell Grants provided in accordance with this section;
				and
							(7)$13,800,000 for
				fiscal year 2014, of which $13,800,000 shall be available for Federal Pell
				Grants provided in accordance with this
				section.
						.
		
